                                                          Entered on Docket
                                                          May 24, 2021
                                                          EDWARD J. EMMONS, CLERK
                                                          U.S. BANKRUPTCY COURT
                                                          NORTHERN DISTRICT OF CALIFORNIA




                                                        The following constitutes the order of the Court.
                                                        Signed: May 24, 2021
    UNITED STATES BANKRUPTCY COURT
1      NORTHERN DISTRICT OF CALIFORNIA
         1300 Clay Street (2d fl.)
            Oakland, CA. 94612
2
3
                                                         ______________________________________________
4                                                        Roger L. Efremsky
           In re:                                        U.S. Bankruptcy Judge
5
            MELVIN GREGORY COLEMAN,                                       Case No.          21-40642 RLE
6
7                                        Debtor(s). /                    Chapter            13
8
                                         Order Granting Motion to Extend Time
9
10
            The debtor(s) having filed a motion requesting an extension of time to file documents,
11          IT IS HEREBY ORDERED as follows:
12          :         Good cause appearing, the motion is granted with respect to those missing
                      documents that are required pursuant to ' 521(a)(1). [If requested within 45
13                    days of the petition date, extension not to exceed an additional 45 days].
14          :         Good cause appearing, the motion is granted with respect to the Chapter 13
                      Plan.
15
            9         Good cause appearing, the motion is granted with respect to the certificate of
16                    credit counseling required pursuant to ' 109(h). [If requested within a 30-day
                      period during which the filing requirement is waived for exigent circumstances,
17                    extension not to exceed an additional 15 days].
18          9         Good cause appearing, the motion is granted with respect to the statement of
                      completion of a personal financial management course required pursuant to
19                    Bankruptcy Rule 1007(a)(3)(7).
20          9         Good cause appearing, the motion is granted with respect to: [other]
21          9         Good cause NOT appearing, the motion is DENIED.
22          IT IS FURTHER ORDERED that an extension is granted through JUNE 10, 2021,
            within which to file the documents.
23
24                                                **END OF ORDER**
25
26

    ORDER RE MOTION FOR EXTENSION OF TIME TO FILE DOCUMENTS
Case: 21-40642           Doc# 18         Filed: 05/24/21     Entered: 05/24/21 15:38:34          Page 1 of 2
    UNITED STATES BANKRUPTCY COURT
1      NORTHERN DISTRICT OF CALIFORNIA
         1300 Clay Street (2d fl.)
            Oakland, CA. 94612
2
3
                                                COURT SERVICE LIST
4
5
6
            Melvin Gregory Coleman
7           2218 Ashby Avenue #5
            Berkeley, CA 94705
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
    ORDER RE MOTION FOR EXTENSION OF TIME TO FILE DOCUMENTS
                                                            2
Case: 21-40642           Doc# 18         Filed: 05/24/21   Entered: 05/24/21 15:38:34   Page 2 of 2
